Citation Nr: 1522313	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine (lumbar spine disability).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955.  

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a March 2014 Travel Board hearing.  The undersigned advanced the case on the docket and held the record open for 30 days after the hearing.  A hearing transcript is included in the Virtual VA paperless claims processing system.  

In May 2014, the Board reopened the Veteran's claim, and remanded the matter for additional development, to include obtaining outstanding treatment records, and requesting medical opinions and rationale.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In a June 26, 2014 VA Form 21-0820, Report of General Information (VA Form 21-0820), the Veteran reported that a physician at the Native American Health Care Clinic submitted a letter on June 16, 2014 in response to a duty to assist letter dated June 9, 2014.  This letter has not been associated with the Virtual VA paperless claims processing system.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with release forms and request that he resubmit any relevant treatment records from the Native American Health Care Clinic.  If the Veteran returns the forms, attempt to obtain these records and associate them with the claims file.  If any records identified but not secured by VA are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.  

2. If and only if the records from the Native American Health Care Clinic, return the record to the examiner who conducted the February 2015 VA examination, and request that the examiner opine as to whether the Veteran's current lumbar spine disability is at least as likely as not related to his military service, including as a result of spinal anesthesia received during an in-service surgery.  The examiner's opinion must be supported by a complete explanation.  

3. After the above development, and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the issue of entitlement to service connection for a lumbar spine disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  




